Ordered that the opinion delivered in this cause on April 29, 1935, be modified as follows:
By adding at the end of line 2 on page 1 the words “ and held”;
By striking from lines 19 and 20 on page 1 the words “to which the Revenue Acts of 1921 and 1924 were respectively applicable ”;
By substituting for the words “ 1924 Act ” wherever they occur, the words “ 1924 and 1926 Acts,” and by making changes in punctuation and wording appropriate to the last mentioned modifications. [Opinion reported as modified, ante, p. 216.]